Duncan, Judge
(dissenting):
In consideration of the arguments and briefs of the parties, I am con-' vinced that at trial the case was adjudicated on the issue of whether the authority for the search is present in the four corners of paragraph 8a, USARV Regulation 190-20, March 11, 1969, which is as follows:
SECTION III — CERTAIN US CIVILIANS, LOCAL NATIONALS AND THIRD COUNTRY NATIONALS
8. POLICY: a. All personnel, including US and FWMAF and civilians, entering or exiting a US installation are subject to search. Those who object to a search will be denied access to the installation.
According to the plain meaning of the paragraph, Private Poundstone’s consent was a necessary prerequisite to the search of his person, and in the absence of consent access to the installation was to be denied.1 The *284Government’s evidence simply does not show that the appellant consented to the search. Consent to search cannot be inferred from his mere presence on the installation.2 If the Government relies upon the regulation for the non-applicability of the requirement of probable cause to search appellant’s person, as I believe they do, then, as a matter of law the requirements of the regulation have not been met.
The opinions of the other members of the Court appear either to give no substance to the consent requirement or to consider the regulation a lawful order for an administrative inspection,3 Since I am unable to read the regulation in such a fashion, I could rest my conclusion upon the failure of the Government to prove Pound-stone’s consent to search. However, it is now necessary that I discuss the theories relied upon by the Government and expressions of my brothers.
In the absence of any hint of probable cause supportive of the search of Poundstone, can the narcotics be properly admitted into evidence as the fruits of an administrative inspection ? Probable cause need not be established if the seizure was accomplished during the course of a bona fide administrative inspection. Paragraph 152, Manual for Courts-Martial, United States, 1969 (Revised edition). See United States v Lange, 15 USCMA 486, 35 CMR 458 (1965). However, the inspection label cannot disguise a true search not founded upon probable cause. United States v Grace, 19 USCMA 409, 42 CMR 11 (1970).
In order to reach the heart of the question, I must assume, without deciding, (1) that the regulation was applicable to servicemen rather than only civilian employees; (2) that the regulation was properly implemented by the local commander; (3) that the chain of authority was properly delegated to the person who searched the appellant; and (4) that it is somehow applicable in the absence of a showing of the appellant’s consent to search.
The admixture of the terms inspection and search in common parlance is real; however, in this Court’s cases the separation has been made. Searches are constitutionally protected, and a proper inspection is an excepted intrusion into privacy based upon certain military concerns that have been viewed as superior. In order to identify the nature of an inspection, the cases which follow are instructive.
In United States v Gebhart, 10 USCMA 606, 609, 28 CMR 172, 175 (1959), an oflicer directed “everyone to stand by his bunk; and then com ducted an ‘inspection’ of their effects by checking the wall and foot lockers and under the mattress of each man.” An investigating party thoroughly searched the entire barracks and those there billeted in United States v Harman, 12 USCMA 180, 30 CMR 180 (1961). In United States v Swanson, 3 USCMA 671, 14 CMR 89 (1954), the first sergeant called a formation of the company and an inspection of the men following a theft in the unit’s bivouac area.4 A search of the entire barracks was made in United States v Drew, 15 USCMA 449, 35 CMR 421 (1965). Involved in United States v Grace, supra, was a barracks inspection to check living conditions. Evidence incriminating an accused discovered during an inventory of his clothing and property as a safeguard while he was confined was held admissible in United States v Kazmierczak, 16 USCMA 594, 37 CMR *285214 (1967), but not admissible when the inventory was used as a pretext for searching, United States v Mossbauer, 20 USCMA 584, 44 CMR 14 (1971). Likewise, marihuana and a switchblade knife were found in the course of a good faith police inventory in the case of United States v Welch, 19 USCMA 134, 41 CMR 134 (1969).
The above cited inspection theory cases were held to be closely connected to the concept of the security, welfare or health of a number of persons as they then comprised a unit. The professed concern was the current status of unit, personnel and equipment, rather than criminal activity of any particular individual. ¡ Far different and far more remote is the nexus between the search of Private Poúndstone and the fitness of his unit. | Looking to the prior case law of the Court and the circumstance of the case before us, I deem the search herein to have transcended the limited area where Fourth Amendment rights have been or should be thrown off for the reason of a superior proven military need.
The Court decided in United States v Maglito, 20 USCMA 466, 43 CMR 296 (1971), that Maglito, who was housed in a barracks with others, under a form of restraint, had no reasonable expectation of privacy from a search of a package he had when he was about to enter the barracks. The Court relied on the special circumstance which existed, the fact that Maglito was a person under restraint, and determined him to have no reasonable expectation of privacy in his package. ¡The result reached by the majority in the case we now review manifests no such concern for the need of proof of a special circumstance. '
Assuming the continuity of the delegation of authority to search the appellant, yet another ill surfaces. The search procedure deposited limitless discretion to the searcher as to those persons who would be searched. Such a procedure adds to the chronic constitutional shortcoming the acute possibility that the persons made subjects of the search are determined by nothing more than the personal likes or dislikes of the delegate of the authority to search. I view neither all random inspections nor all personal motivation of officials as evils; however, under the facts of the case at bar the concepts combine to produce a resultant infringement on personal rights that I find repugnant.
Both of the other members of the Court have cited the case United States v Brown, 10 USCMA 482, 28 CMR 48 (1959). In Brown the question was “simply one of whether there was probable cause to search.” Id. at 487, 28 CMR at 63. Brown and nine other soldiers were transported to a community center on an Army truck. Some of the men had been suspected of using narcotics. The commanding officer had received information that one of the men had borrowed $10.00. Acting upon his suspicion the officer arranged for a search of all ten of the men when they returned on the truck. Brown was found in possession of heroin. At 489, 28 CMR at 65, the majority opinion states:
While we recognize the commanding officer’s traditional authority to conduct a search in order to safeguard the security of his command, that issue is not presented here.
The Brown case simply was not adjudicated on the issue of whether or not there was an inspection without the protection of the Fourth Amendment. ¡ I am unable to agree with the position that even the dicta in Brown suggests that the probable cause to search requirement is extinguished by the mere recitation by a commanding officer that what is really occurring is an inspection designed to foster security without any evidence as to the nature of the security hazard.! In Brown, the dissenting judge, objecting to the result reached by the plurality, set forth his view that the search was reasonable on a “protective theory alone.” He stated at 493, 28 CMR at 59:
It is to be remembered that an officer in command of a military area in a combat zone on foreign soil has more reason to order searches of the *286individuals coming in and going from the area than would an officer stationed in the United States. In the case at bar, the unit was stationed in South Korea, and the illegal flow of narcotic drugs from North Korea and Communist China into the general area and eventually into the hands of American troops was a scourge with which commanders in that country had to deal.
Judge Latimer’s well-stated views were rejected by the majority of the Court. Moreover, I discover no reasoning in Brown that leads to the conclusion that a contrary result would have been reached if the search had been conducted at the gate of the installation. Again, I repeat my belief that here, just as in Brown, we are confronted with a search, not an inspection.
Judge Quinn points out that “here, we are concerned with a passenger in a Government vehicle, which there was good reason to believe was the means of introducing contraband narcotics into the command.” My view of the record does not reveal the facts adduced which amount to “good reason." Moreover, if the vehicle is suspected, can this mean that all passengers likewise are suspected of carrying contraband? The Court’s decision in Brown held unlawful a search of suspected persons who were riding in a military vehicle because of a lack of probable cause. Some facts of suspicion in Brown (found to be woefully short of probable cause) were present; here there are none. Moreover, here we have only an allegedly suspect vehicle; in Brown we had suspected persons. The Government’s position in Brown, which was rejected, is more persuasive than its contention herein.
I am aware of and sensitive to the fact that a search of persons at a gate is an advantageous spot to intercept contraband. However, if the “inspection theory” is the lone strong hand that pulls off the cover of the Fourth Amendment at the gate, consistency of theory would not allow a serviceman reasonable expectation of privacy from inspection anywhere upon the installation, all upon an order from the proper official and without any proof of a military exigency for the action. The appellee’s brief suggests that the fact that the incident, sub judice, occurred in a war zone provides basis for the absence of Fourth Amendment protection. In general there has been no abandonment by the makers of our laws or this Court of the Fourth Amendment because of the conditions of conflict in Vietnam., Again, if the war zone contention is to be considered, the extent of the exigencies, of it must be factually demonstratedJ
It is apparent that the horror of drug use and its denigrating effect upon service personnel, in probability, can be lessened by a personal gate search of all or some of those who enter a base installation. 1 The Court’s decision cannot be rationalized by merely concluding that there is a “drug problem” among servicemen at a military installation. Admittedly, prior cases determined by this Court inform us of the horrible drug problem in Vietnam as well as many other parts of the world, including the United States. But from this record it cannot be concluded that the problem has created such a detrimental effect that Fourth Amendment rights can be so removed.
All who know our system of constitutional government must recognize and appreciate that the protection of the Fourth Amendment often impedes the efficiency of the process of discovery, adjudication, and punishment of crime. Yet, its value as a pillar of the structure of citizenship remains standing firmly in place. Holding “spot checks” of motor vehicles an unconstitutional invasion of private rights, the Supreme Court of Pennsylvania, in Commonwealth v Swanger, — Pa —, 300 A2d 66, 60 (1973), stated:
Admittedly, routine police “spot checks” of vehicles on the highway undoubtedly lead to the discovery of some unlicensed drivers and some unsafe or stolen vehicles. No doubt it might be argued that the possibility of such “spot checks” may *287have a deterrent effect on many motorists who might otherwise flout the regulations pertaining to motor vehicles if they believed that the strong possibility existed that their violations would not be detected. However, by the same logic, the Commonwealth might argue for the reasonableness of permitting law enforcement officials to stop anyone they wished who was walking on the streets in a high-crime neighborhood, since such “stops” might lead to the discovery of crimes or have a deterrent effect on people who might otherwise commit crimes. Similarly, the same logic would permit officials to stop every vehicle near the state borders because of the effects such stops might have on the illegal transportation of liquor or cigarettes.
In Terry v Ohio [392 US 1 (1968)], the United States Supreme Court explicitly rejected this logic.
Paragraph 1-16(1), AR 210-10, Installations-Administration, December 1, 1970, provides in part:
[An] installation commander may direct authorized guard personnel, while in the performance of assigned duty, to search the persons and possessions, including vehicles, or any persons . . . upon their entering . . . facilities over which the Army has responsibility. Such searches are authorized when based upon probable cause that an offense has been committed or upon military necessity. Instructions of commanders regarding such searches should be specific and complete. Guards should be instructed that incoming persons should not be searched over their objection.
AR 210-10 provides conditions for a gate search that are not required by USARV Regulation 190-20. We are not confronted with the constitutionality of AR 210-10, and I set it forth only to evidence the Army’s general concern about and recognition of the gate search problem.
Since there is no evidence before us tending to prove military necessity and the Government takes the position that its authority for the gate search is complete in USARV Regulation 190-20, there is no need to decide whether AR 210-10 (requiring proof of probable cause or military necessity for a gate search) is compatible with the Fourth Amendment.5 However, I agree with the appellant’s thought that neither military necessity nor probable cause is shown merely because of appellant’s assignment in Vietnam.
The appellant argues:
[I]n the absence of some narrow valid definition of true emergency circumstances, a search conducted under the grant of authority in AR 210-10, based solely upon the existence of a “military necessity” rather than upon consent or upon a showing of probable cause, is a general exploratory search contrary to the Fourth Amendment.
Leaving for now the problems associated with defining and applying the concept of military necessity, I do believe, however that in order to decide this case, a sort of balancing test must be utilized. In order to de-términe whether the protection of the Fourth Amendment is to be continued, the Government has the heavy burden to put upon the scales proof by facts and proper inferences in order that we might weigh these facts against the continued applicability of the Fourth Amendment. This the Government has failed to do. Therefore, I respectfully dissent.

 In my opinion, this application of the regulation to servicemen obligated to be upon the installation is highly questionable, since its application obviously results in forcing him either to consent to the search of his person or face an absence charge. The regulation more reasonably seems directed to persons not having a service obligation to be upon the installation.


 “ [A] peaceful submission to the officers of the law, that is to say, an acquiescence in the search, is not consent/’ United States v Heck, 6 CMR 223, 229 (ABR 1952), cited with approval in United States v Brown, 10 USCMA 482, 488 28 CMR 48, 54 (1959).


 In United States v Gaddis, 41 CMR 629 (ACMR 1969), the Court of Review held a gate search to be an in-spectional search. The trial judge in the case at bar relied on that case in ruling the drugs admissible in evidence. Moreover, the court in Gaddis mentioned that the security of the post was at stake.


 Such an inspection was held to be lawful because the sole object of the quest was to locate stolen property.


 Appellant contends for a rule which would allow the commander to authorize the gate search if he has probable cause to believe that the physical security of his installation is in jeopardy, rather than a mere showing of military necessity.